DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on August 24, 2021 is acknowledged.  Claims 17-20 are withdrawn from consideration. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haile (US PG Pub. No. 2019/0039745).  
Regarding claims 1-4 and 9-13, Haile teaches an acoustic panel comprising a first layer (74), and a cell (42) made up of cell walls including a first cell wall and a second cell wall (48, 52) and having a first cell end (unlabeled) connected to the first layer (18) and a second cell end (unlabeled) spaced a length from the first cell end (Figs. 3, 5).  The cells preferably have a hexagonal cross-sectional shape (par. 34).  

Inside of the cell is a septum (70) including a central portion (84) positioned in the 

Regarding claims 5 and 15, the distal ends of the tabs are secured to the cell walls by an adhesive (par. 37, 38, 52, 53). As every part of Haile's panel is secured either directly or indirectly to every other part of the panel, the adhesive also secures the tabs to the first layer.  

Regarding claim 14, although the tabs (92, 94) shown in Figure 5 have different lengths, the tabs situated perpendicular to those discussed above and still qualifying as "first and second dabs" and meeting the limitations of the preceding claims are equal in length (par. 43-45).  

Claims 1-4 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernard (US Pat. No. 3,952,831).  
Regarding claims 1-4 and 9-14, Bernard teaches an acoustic panel comprising a first layer (2), and a cell (A, A") having a hexagonal cross-sectional shape and made up of cell walls including a first cell wall (100) and a second cell wall (100) and having a 2) connected to the first layer (18) and a second cell end (1001) spaced a length from the first cell end (Figs. 32, 34).  
Inside of the cell is a septum (705) including a central portion (705a) positioned in the cell and tabs (705b), including first and second tabs that respectively define first and second surfaces positioned against the first and second cell walls (100), first and second distal ends (unlabeled) positioned adjacent the first layer (2), and first and second proximal ends (unlabeled) connected to the central portion (705a), with first or second tab lengths extending between the corresponding tabs' proximal ends and the corresponding tabs' distal ends (Figs 32, 33).  As shown in Figure 32, the first tab and second tab have equal tab lengths that are between about 25 and 75 % of the cell length (Fig. 32).  

Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voigt (US PG Pub. No. 2010/0059580).
Regarding claims 1-4 and 9, Voigt teaches a panel-shaped container (i.e. "acoustic panel") comprising a first layer (18) and a cell (i.e. the combined vertical walls the container) made up of vertical cell walls (12), including a first cell wall and a second cell wall, and having a first having a first cell end (i.e. the bottom of the container vertical walls) connected to the first layer (18) and a second cell end (i.e. the top of the container vertical walls) spaced a length from the first cell end (Figs. 4, 8).  Inside of the container is a layer (i.e. "septum") including a central portion (20) positioned in the cell and tabs (22), including first and second tabs that respectively define first and second surfaces positioned against the first and second cell walls (12), first and second distal 
Although Voight does not refer to his panel-shaped container as an "acoustic panel", the product qualifies as such because it is panel-shaped and can affect the transmission of sound waves.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haile, as applied to claims 5 and 15 above, and further in view of Desjoyeaux (WO 2019/043344), cited herein according to US PG Pub. No. 2020/0200084, which is an English language translation.
Regarding claims 6 and 16, the teachings of Haile differ from the current invention in that the first and second tabs are not taught to be secured to the first and second cell walls by welds.  However, as discussed above, Haile does teach that adhesive bonding may be used to connect the tabs to the cell walls.  Desjoyeaux teaches a similar cellular acoustic panel used for similar applications that contains acoustic-affecting ribbons within its cells (43-45, 48).  Desjoyeaux teaches that the prima facie obvious to combine equivalents (i.e. attachment methods/structures) known for the same purpose (i.e. forming attachment/connections).  See MPEP 2144.06. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Haile, as applied to claim 6 above, and further in view of Rose (US PG Pub. No. 5,041,323).
Regarding claims 7 and 8, the teachings of Haile differ from the current invention in that his septum is not taught to be a stainless steel mesh.  However, Haile does teach that porous sheets of various materials, including metals, may be used as the septum, with open mesh fabrics being preferred (par. 42).  Rose further teaches that stainless steel woven cloth having a mesh pattern is preferable as a material for septa in acoustic panels due to its strength, light weight, and excellent sound attenuation characteristics (col. 2, ln. 50-66; col. 3, ln. 1-5).  Accordingly, it would have been . 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard, as applied to claims 4 and 14 above.  
Regarding claims 5 and 15, the teachings of Bernard differ from the current invention in that the tabs on the structure discussed above are not taught to be connected to the first layer with an adhesive. However, Bernard does teach other panels that, after septa have been installed in their cells, the skin layers (i.e. including a "first layer") are attached to the cellular core with an adhesive (col. 7, ln. 16-28).  As such, it would have been obvious to one of ordinary skill in the art to use an adhesive to affix the first layer to the septum-containing cellular structure discussed above, thereby securing the tabs of the septa to the first layer, because Bernard teaches that the skin layers of his panel may be secured to septum-containing cellular structures with an adhesive.  As every part of Bernard's panel is secured either directly or indirectly to every other part of the panel, the adhesive also secures the tabs to the first layer.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784